United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   March 29, 2005


By the Court:

DARWIN SCHMIDT,                                   ]   Appeal from the United
        Plaintiff-Appellant,                      ]   States District Court for
                                                  ]   the Western District of
No. 05-1203                          v.           ]   Wisconsin.
                                                  ]
MICHELLE EGGERZ,                                  ]   No. 03 C 482
        Defendant-Appellee.                       ]
                                                  ]   John C. Shabaz,
                                                  ]        Judge.


    The following is before the court: MOTION FOR ORDER TO PAY FILING
FEES, filed on March 28, 2005, by the pro se appellant.

      In light of this court’s order dated March 28, 2005,

      IT IS ORDERED that the motion is DENIED as moot.